DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specification includes incomplete sentences and grammatical problems, such as in [0003]. The term ‘machined surfaces’ is unclear. Should it be ‘machining surfaces’ to keep same verb agreement?   Also, ‘burrs remains’ is improper. What does ‘the burrs here’ mean? ‘Here’ where? The sentence starting with ‘Currently’ is totally unclear and a run-on sentence. What causes casting deformation? What is meant the ‘burrs may be missing or remain?’ Aren’t they supposed to be gone? i.e. ‘missing?’
The specification does not explain what the wheel ‘riser’ is. There is no element number of the riser shown in the drawings. What part of the wheel is this?
[0004] is confusing. It says ‘removing burrs’ solves the problem of inconsistently ‘after burr removal.’ This makes no sense. And it says ‘burr removal’  improves the effect of ‘removing burrs.’  This makes no sense and is redundant. And ‘improves the efficiency of removing burrs’ is also confusing. What does ‘may meet automatic continuous operation’ mean?
The specification throughout refers to ‘burr tool.’  This is unclear as it should be ‘burr removing tool’ or ‘deburring tool’ as a ‘burr tool’ would seem to be producing burrs.
[0005] is unclear what a ‘clamping wheel’ is. Is this a wheel that clamps? Clamps what?  Or is it a clamp that clamps a wheel?  What is the difference between the ‘clamping wheels’ and the ‘wheel?’  Is the ‘wheel’ the workpiece with burrs? This is unclear and needs clarifying. Also, [0005] recites plural elements like ‘lower guide rails,’ ‘clamping wheels.’ Etc.  All these plurals are indefinite. How many of each?
{0006-0007] is the ‘support plate’ and ‘movable support plate’ the same?   There is no correlation of the elements of [0006] to those of [0007] making the description confusing and indefinite. 
What is a cap slot? What is it part of? What is structural correlation of the left sliding plate and left sliding block? Same for the right sliding plate and right sliding block? DO the plates, blocks and tools of each left and right moving horizontally, parallel with ground and vertically? Or one or the other?  The terms ‘left’ and ‘right’ are indefinite as there is no specific orientation described.
In [0007] there is no mention of a control system or computer only sensors that sense distances.  How is the information ‘fed to feed cylinder?’  Is feed cylinder computer controlled? How?
[0008] what does it mean ‘may meet the requirement?’ What is this requirement?  The term ‘may’ makes it indefinite. 
In the Detailed Description, there is no numeral indicating the wheel, the rim or riser of the workpiece. This is unclear. [0012] gives elemental numbers but only one number and [0015] uses plurals although only one number is shown in Figures, such as 15 is a ‘guide pillar’ in [0012] but [0015] says ‘the lower guide rails.’ This is unclear.  Careful review for all singular and plural terms must be corrected. [0015] does the clamping cylinder 7 cause the clamping plates 6 and 22 to move in opposite directions of one another? To move toward each other to clamp and to move apart to release? This is unclear. Same for the sliding blocks 13 and 17. The term cap slot has not been clearly defined nor shown in the Figures.
There is no description of ‘roller bed’ and not shown in the drawings.
[0017] how do the sensors know the distance to move the tools?  Is the cap slot diameter measured prior? This is confusing.
Appropriate correction is required.


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the roller bed, the wheel with rim/workpiece, cap slot, the ‘plural’ elements described only show one of each  as described in the specification.  Also, the elements of Fig 1 should also all be shown and indicated by the same numerals in Figs 2 and 3. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wheel, rim, riser, cap slot, plural items,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10232454. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘454 patent is deburring the inside rim of a wheel and has the two tools 21, 22 move to adjust the distance based on the cap slot rim diameter and is moved upward to deburr the inside of rim of a wheel clamped by clamping wheels 20. The deburring tools in ‘454 move upward to the rim whereas the current application has the deburring tools moving downwardly to the rim, which would be an obvious design expedient and not patentably distinct from pat ‘454.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is an aggregation of elements not structurally correlated. There are many elements listed as plurals, making the claim indefinite.  How many lower guide rails? Clamping wheels? Sensors? Etc. Too numerous to mention each one.  The listing of elements are not all structurally correlate with other elements making the claim unclear. The terms ‘upper’,’lower’, ‘left’, ’right,’ are unclear.  They are relative to what? “output end’ lacks antecedence.  Claim 1 needs to define the elements structurally and functionally to understand the invention, such that the workpiece, a wheel rim, is clamped by the clamping wheel on a frame, one clamping wheel is mounted on a first sliding plate, and another clamping wheel mounted on an opposite second sliding plate such that the cylinder moves the plates toward and away from each other, which are connected to the support plate, to adjust the distance so that a workpiece wheel is clamped by the clamping wheels. (Do both plates move or just one plate toward a stationary one?)  The it needs to be clear the upper part of the frame has the other components and also describe the components/elements in such a way as to clearly express the wheel rip has an opening called a cap slot with a known diameter and that the sensors adjust the distance of the two deburring tools via the distance adjusting cylinder with adjusts the sliding blocks relative to each other so the tools are distanced according to the diameter so that when the feed cylinder moves the tools toward the wheel rim the tools are adjacent the rim for contact and as the wheel rim rotates via the clamping wheels, the tools remove burrs.

	
PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices to machine wheels/rims.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
June 13, 2021
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723